982 So. 2d 1229 (2008)
A.M.B., a Child, Appellant,
v.
STATE of Florida, Appellee.
No. 5D07-2548.
District Court of Appeal of Florida, Fifth District.
May 27, 2008.
James S. Purdy, Public Defender, and Thomas J. Lukashow, Assistant Public Defender, Daytona Beach, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Douglas T. Squire, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
AFFIRMED. See J.S. v. State, 975 So. 2d 1214 (Fla. 5th DCA 2008).
SAWAYA, ORFINGER and LAWSON, JJ., concur.